Judge Underwood,
delivered the opinion of the court.
On the 9!h of November 1824, J. and P. Corij-ers obtained a judgment for $38, 79 cents, with interest thereon from the 5th June, 1823, till paid, and costs, before a justice of the peace, against Noe and Lawless. On the 30Lh December, ¡829, an execution issued on the judgment in favor of J. and P. Conyers, styling them administrators of D. Conyers deceased, for the $38, 79 cents, but with interest thereon from the 5th May, (instead of June) 1823, and for costs variant in amount from (hose allowed by the judgment. Noe and Lawless moved the justice to quash the execution, he refused and they appealed to the circuit court according (o the provisions of the statute; II. Dig. 710. The circuit court likewise overruled the motion, and refused to quash the execution.
The circuit court erred. The execution should have been quashed for the following reasons;
1st. Because of the variance between it and the judgment, both as it respects the time from which interest was to be calculated, and the amount of costs.
De.ptzo, for plaintiffs.
2d, Because more than a year and day had elapsed after judgment without suing execution.
There was no proof that the execution which plaintiffs in error moved to quash, was a renewal of a former execution including the accruing costs.
Wherefore, the judgment is reversed with costs, and the cause remanded for proceedings in conformity herwith.